Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/29/2022 is duly acknowledged.
Claims 1-20 (as presented on 10/29/2019) are pending in this application
Election/Restrictions
Applicant’s election of Group I (claims 1-11, directed to “A method of producing a biofertilizer composition”) in the reply filed on 08/29/2022 (see remarks, page 2) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically pointed out if the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 12-20 (drawn to “A biofertilizer” product) have been withdrawn as non-elected invention of Group II.
Claims 1-11 (elected Group I; directed to “A method of producing a biofertilizer composition”) have been examined on their merits in this action hereinafter.
Priority
	This application claims priority from a US provisional application 62/752,123 filed on 10/29/2018.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-11 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over WOOD (US 2013/0202562 A1; cited as ref. [A] on PTO 892 form) taken with ZAHER ET AL (WO 2013/086222 A2; cited as ref. [N] on PTO 892 form) and QIAO ET AL (2014; CN 103739391 A; Machine English translation attached herewith as ref. [U]).
Claim 1 (as presented) is directed to “A method of producing a biofertilizer composition, comprising:
a) obtaining a starting composition comprising a microorganism consortium in culture medium, wherein said culture medium contains at least one carbon source; 
b) adding a first additive to the starting composition to produce a first modified composition; 
c) adding a second additive to the first modified composition to produce a second modified composition; 
d) adding water to the second modified composition to produce a fermented broth; 
e) agitating said fermented broth for at least one hour to produce an agitated fermented broth; 
f) allowing said agitated fermented broth to settle; and 
g) extracting a biofertilizer composition product.” 
(It is noted that instant claim 1 does not require any specific “consortium” of microorganisms, additives, and type of extraction step, per se.)  

Claim 2 (as presented) is directed to “The method of claim 1, wherein said microorganism consortium comprises Bacillus subtilis, a Lactobacillus sp., a Bifidobacterium sp., a Lactococcus sp., Streptococcus thermophilus, a purple non-sulfur bacteria sp., at least two non-pathogenic gram-positive Bacilli bacteria capable of fermentation, and a yeast.”  
Claim 3 (as presented) is directed to “The method of claim 1, wherein said microorganism consortium comprises at least two microorganisms selected from the group consisting of Bacillus subtilis, Bifidobacterium animalis, Bifidobacterium bifidum, Bifidobacterium longum, Enterococcus lactis, Enterococcus thermophilus, Lactobacillus acidophilus, Lactobacillus bulgaricus, Attorney Docket Number SC20191029-NpLactobacillus casei, Lactobacillus fermentum, Lactobacillus plantarum, and Saccharomyces cerevisiae.”
See also limitations of the dependent claims 4-11 as currently presented. 
Wood (2013) while teaching formulations comprising liquid microorganism consortia (see title, abstract and “Summary of the invention” on pages 1-2), discloses a method of manufacturing purple non-sulfur bacteria (PNSB)-enhanced microorganism consortium (see Example 1 on page 9, Tables 1-2, in particular); wherein “(P)urified water was added to a mixing tank. Molasses (Brix 80+5%, pH 5.7+0.5, Sucrose 30+5% or Total Sugar of75+5%) was added to the water in the mixing tank. The water and molasses were mixed at 30 Hz speed and then SDA-3C, 199.9+0.1 Proof, 95+1 % Ethanol, 4.75+0.50% IPA was added to the mix along with vinegar (120+1 Titratable Acidity). Next, mineral powder (0.15% Mg (as MgO), 0.6% Fe, 0.15% P (as P2O5), 3.2% K (as K2O) was added to the mixture. The mixture was pumped into a fermentation tank. A probiotic mix (Bacillus subtilis, Bifidobacterium animalis, Bifidobacterium bifidum, Bifidobacterium longum, Enterococcus lactis, Enterococcus thermophilus, Lactobacillus acidophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus fermentum, Lactobacillus plantarum, Rhodopseudomonas palustris, Rhodopseudomonas sphaeroides, and Saccharomyces cerevisiae) was added into the mixing tank and blended. Then, the probiotic mix was pumped into the fermentation tank. The residue remaining in the mixing tank was rinsed using water and pumped into the fermentation tank. The probiotic mix was fermented for 21 days at a temperature of 38° C. and a pH below 3.6.”; wherein the formulation can be made and used in both aqueous liquid as well as dry form (i.e. after removing water; see [0034], [0038], for instance) that may include wettable powder, granules, dust pellet or colloidal concentrate (see [0059], for instance) that are stable at room temperature (see [0074], for instance); wherein additives that support growth of microorganisms such as a carbon source (such as molasses, rum, acetic acid, for instance; see [0053], Example 1, and claims 46 and 53 on page 15), a nitrogen source, minerals, vitamins (such as ascorbic acid, i.e. vitamin C), alcohol, salts (such as mineral powder comprising sources for nitrogen, potassium, magnesium, iron, metal salts and mixture thereof; see Example 1, [0055], for instance), acids, and other additives known in the art to support growth, induce specific metabolite production, add flavoring or color, or stabilize the composition (see [0027], [0062], for instance); wherein salts may include ferric sulfate, ferrous sulfate, manganous sulfate, zinc sulfate, etc. (see [0055]); wherein the nitrogen sources include protein hydrolysates such as tryptone, peptone, yeast extract etc. (see [0054], for instance); and wherein the method of manufacturing the micrbial formulation may also comprise addition of essential oils such as cypress oil, catnip oil, citronella oil, eucalyptus oil, galbanum oil, tolu, etc. (see [0058], for instance), which act as insect repellants already known in the art, and useful as soil enrichment product for various agricultural applications, including vector control (see [0038], [0076]-[0081], [0093]-[0094], for instance).  Wood also discloses that resulting finished fermentation product comprises the mixture including microorganisms, their expression products, substances produced by the microbes, and extracts of the microorganisms (such as “liquid fermentation products”; see [0050], and page 8, [0108]-[0109], for instance), including additional added additives.  
However, the method of making the microbial formulation comprising the steps of: (1) allowing the “agitated fermented broth to settle”, and “extracting a biofertilizer composition product” (see instant process claim 1, in particular); and (2) wherein the “second additive” comprises “water soluble nitrogen, water soluble potash, boron, iron, manganese, and zinc” (see specific limitations of instant claims 7-9, in particular), has not been explicitly disclosed and/or exemplified by the process disclosed by Wood, as discussed above.
Zaher et al (2013) disclose various methods known in the art for removing desired products from a fermentation broth comprising microorganisms that include steps of agitating, gravity settling, decanting steps using decanter bowl, for example, or liquid extraction techniques that are already well known in the fermentation art (see [0015], [0088], [0095], [0097], [0103], [0185], for instance). Although, Zaher et al focus on the separation of alcohols as product from the fermentation broth, they nevertheless disclose the fact that such method steps, equipment and/or techniques for agitating the fermentation broth in a reactor vessel, gravity settling of the broth after fermentation, and extraction of the final resulting products are known and can be utilized by an artisan in the art as per need.
 Qiao et al (2014) disclose use of micronutrients for microbial-based fertilizers that comprise various metal chelators, zinc sulphate, magnesium sulphate, iron, copper and manganese chelates, manganese sulphate, etc., including boron in the form of disodium octaborate tetrahydrate, boric acid, along with soybean proteins, humic acid, and other components along with bacteria such as Bacillus thuringiensis, Bacillus megaterium, Streptomyces, etc., that regulate and/or support superior plant growth especially when used for leafy vegetable crops (see English Abstract, [0014], [0028], and claims 1 and 7, in particular).
Thus, given the teachings for the method steps for agitating, gravity settling, extracting the microbial fermentation broth (see teachings from Zaher et al, above), and for the use of suitable amounts of metal chelates and micronutrients including boron (in the form of disodium octaborate tetrahydrate; see teachings from Qiao et al, above), it would have been obvious to a person of ordinary skill in the art (before the effective filing date of this invention) to include superior nutrients and/or micronutrients in the microbial fermentation broth disclosed by Wood, and process the resulting fermentation broth for obtaining final desired products that can be separated using known techniques of gravity settling and extraction, as already disclosed by Zaher et al, with a reasonable expectation of success.  Since, such steps and nutrients have been disclosed to provide benefits for obtaining a superior microbial-based biofertilizer in the cited prior art of record discussed above, an artisan in the art would have been motivated to successfully apply such steps and include additives that provide suitable amounts of nitrogen, potassium, iron, manganese, zinc and boron, as already suggested by the combined teachings from Wood when taken with Zaher et al and Qiao et al discussed above, unless evidence provided on record to the contrary (which is currently lacking on record; it is noted that the disclosure of record does not provide any data and/or evidence attesting to any criticality for such method steps and/or nutrients for the manufacturing process as currently claimed; see instant specification section “V. Examples” on pages 92-93, Tables 1-2, in particular).
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3 and 10 (as presented) rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3 and 13-14 of U.S. Patent No. 9,096,836 B2 (issued on 08/04/2015 to common inventor and assignee; from US application 13/826,286, which published as US-PGPUB 2013/0202562 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims in US patent ‘836 are also directed to a similar product composition (made essentially using the same method of co-culturing microbial mix and fermentation “for at least 15 days”; see disclosure in patent ‘836, Example 1 on column 16, Tables 1-2, for instance) comprising a carbon source such as molasses, and microbial consortia including “at least one microorganism is selected from the group consisting of purple non-sulfur bacteria, chromatianeae, green sulfur bacteria, colorless sulfur bacteria, filamentous green bacteria, and combinations thereof, wherein at least two microorganisms are selected from the group consisting of Bacillus subtilis, Bifidobacterium animalis, Bifidobacterium bifidum, Bifidobacterium longum, Enterococcus lactis, Enterococcus thermophilus, Lactobacillus acidophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus fermentum, Lactobacillus plantarum, Rhodopseudomonas palustris, Rhodopseudomonas sphaeroides, Saccharomyces cerevisiae (i.e. yeast), and combinations thereof”, which appears to be a species of the generic microbial fermentation product, as currently made by instant claims via co-culturing and fermentation (see instant claims 2-3 and 10, in particular). Therefore, an ODP rejection is deemed proper.
2.	Claims 1-3 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 of U.S. Patent No. 11,406,672 B2 (issued on Aug. 9, 2022 to common inventors and assignee; from US 16/980,713 filed on 09/14/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1 and 6 are also directed to a product and method of manufacturing said product (albeit in the form of a probiotic composition) that comprises “a) a carbon source; b) a fermentation product; c) about 20,000 to 50,000 cfu/mL of a combination of microorganism species comprising at least five microorganism species selected from the group consisting of: i) Bacillus subtilis, ii) a Lactobacillus sp., iii) a Bifidobacterium sp., iv) a Lactococcus sp., and v) Streptococcus thermophilus; and d) a yeast (such as Saccharomyces spp.”, which appear to be in species-genus relationship with the instant claims of record (see instant claims 2-3, in particular). Therefore, in view of the overlapping scope of the issued claims (claims 6-7 in patent ‘672, in particular) an ODP rejection over generic claims in the instant application, is deemed proper. 
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657